Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-33, drawn to a deposition mechanism with two exposure sites.
II. Claims 34-62, drawn to a method.
	IIA. Claims 43-51, drawn to a method a printing successive layers having spaces between first portions.
	IIB. Claims 52-62, drawn to a method including a secondary roller.
III. Claims 63-70, drawn to an assembly for supplying a flowable material.
IV. Claim 71, drawn to a deposition mechanism with a supply vat.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case a deposition mechanism of Invention I capable of emitting to a second exposure site could be used without emitting to the second exposure site as required by Invention II.
Inventions IIA and IIB are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I does not include a supply vat as required by Invention IV.  The subcombination of Invention III has separate utility such as an assembly for use in a three-
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I does not include a supply vat as required by Invention IV.  The subcombination of Invention IV has separate utility such as a deposition mechanism with an exposure device configured for a single exposure site without having the second exposure site required by Invention I.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the . 
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the assembly of Invention III could be used with a single exposure site and thereby not use a second exposure site as required by Invention II.
Inventions II and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the mechanism of Invention IV could be used with a single exposure site and thereby not use a second exposure site as required by Invention II.
Inventions III and IV are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-IV require different fields of search, including different classification areas and different search queries. See MPEP 808.02(C). Additionally, Inventions IIA-IIB require different fields of search, including different classification areas and different search queries. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election must be one of Invention I, II, III, or IV. If Invention II is chosen, a further choice of Invention IIA and Invention IIB must be made. Claims 34-42 are generic to Inventions IIA and IIB and would be examined along with the elected Invention IIA or IIB.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species
Species 1 – Figs. 1-2, 5A-B, and 6A-B
Species 2 – Fig. 3
Species 3 – Fig. 4
Species 4 – Fig. 7
Species 5 – Figs. 8-13 and 47
Species 6 – Fig. 14
Species 7 – Fig. 15-18
Species 8 – Fig. 19
Species 9 – Figs. 20A-B
Species 10 – Fig. 21
Species 11 – Fig. 22
Species 12 – Fig. 23
Species 13 – Fig. 24A

Species 15 – Fig. 25
Species 16 – Fig. 27
Species 17 – Fig. 28
Species 18 – Fig. 29
Species 19 – Fig. 30
Species 20 – Figs. 31-46
Species 21 – Figs. 48A-B
Species 22 – Figs. 49A-B
Species 23 – Figs. 49C-D
Species 24 – Fig. 50
Species 25 – Figs. 51-52
Species 26 – Fig. 53
Species 27 – Fig. 54
Species 28 – Fig. 55
Species 29 – Fig. 56
Species 30 – Fig. 57
Species 31 – Fig. 58
Species 31A – Fig. 59
Species 31B – Fig. 60
Species 32 – Figs. 61A-B
Species 33 – Figs. 62-64

Species 35 – Fig. 66
Species 36 – Figs. 67-70
Species 37 – Figs. 71, 71A
Species 38 – Fig. 71B
Species 39 – Fig. 71C
Species 40 – Fig. 71D
Species 41 – Fig. 72
Species 42 – Fig. 73
Species 43 – Fig. 74
Species 44 – Figs. 75, 75A
Species 45 – Figs. 76-81
Species 46 – Figs. 82-85
Species 47 – Figs. 86-89
Species 48 – Figs. 90-91
Species 49 – Figs. 92-93
The species are independent or distinct because as presented by Applicant in [0034-0134], they are mutually exclusive from each other. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. If Applicant believes that a 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Species 1-49 would require different fields of search, along with different text and classification searches. Species 31A and Species 31B would require different fields of search, along with different text and classification searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                    

/MARC C HOWELL/Primary Examiner, Art Unit 1774